DETAILED ACTION
This Office Action is in response to Remarks filed on Feb. 24, 2022.
Claims 1-16 and 18-19 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. John R. Lastova (Reg. No. 33,149) on 04/13/2022 to place the claims in the condition for allowance.
In the claims filed on 02/24/2022, further amend as below:
1. (Currently Amended) A software installation method for a device comprising non-volatile memory and access control circuitry to control access to the non-volatile memory based on region defining data defining whether a given region of the non-volatile memory is a less secure region or a more secure region, where the access control circuitry is configured to apply greater restriction on access to a more secure region than to a less secure region; 
the method comprising: 
installing target software in a target region of the non-volatile memory defined by the region defining data as a less secure region;
	verifying the target software including determining whether a match exists between a value associated with the target software and a predetermined trusted value; and 	at least when verification of the target software results in a determination that the match exists, and after installation of the target software, updating the region defining data to change the target region from a less secure region to a more secure region, 
wherein the target software is associated with a verification indicator set to a first value when the target software is installed in the less secure region, 
the method further comprising: 
when verification of the target software results in a determination that the match exists and the region defining data is updated to define the target region as a more secure region, updating the verification indicator to a second value; and disabling execution of the target software when the verification indicator has the first value.
9. (Cancelled)
10. (Cancelled)
12. (Currently Amended) The method of claim 1, in which when the verification of the target software is determined to be unsuccessful after updating the region defining data when there is a determination that the match does not exist, the method comprises: 
changing the target region from a more secure region to a less secure region; and preventing execution of software from the target region.
13. (Cancelled)

Allowable Subject Matter
Claims 1-8, 11-12, 14-16, and 18-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “when verification of the target software results in a determination that the match exists, and after installation of the target software, updating the region defining data to change the target region from a less secure region to a more secure region, wherein the target software is associated with a verification indicator set to a first value when the target software is installed in the less secure region, the method further comprising: when verification of the target software results in a determination that the match exists and the region defining data is updated to define the target region as a more secure region, updating the verification indicator to a second value; and disabling execution of the target software when the verification indicator has the first value” as recited in independent claim 1. Claims 2-8, 11-12, 14-16, and 18-19 are considered allowable by virtue of their dependence on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191